Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 11/10/2021. Claims 1-9 are currently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (unit) that is coupled with functional language (configured to…) without reciting sufficient structure/algorithm to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "problem candidate list generation unit configured to generate a first problem candidate list…" in claim 1, "score distribution determination unit configured to predict a probability 10distribution …" in claims 1 and 3-6 and "learning effect determination unit configured to predict a learning effect…" in claims 1 and 5-6, and  "evaluation information generation unit configured to generate 32evaluation information of the user…" in claim 2. This interpretation is based off of the language “unit” as consistent with MPEP §2181(I)(A). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure/algorithm described in the specification as performing the claimed function, and equivalents thereof. In particular, the published specification discloses: ¶ 23: A suffix “module,” “unit,” “part,” or “portion” of an element used herein is assigned or incorporated for convenience of specification description and the suffix itself does not have a distinguished meaning or function; ¶ 43: The learning problem recommendation apparatus 200 may include a problem candidate list generation unit 210, a score distribution determination unit 220, a learning effect determination unit 230, and an evaluation information generation unit 240. However, the above disclosure in the published specification is not a proper indication as to what structure/algorithm the above recited “unit”(s) are to incorporate or entail. The drawings provide a schematic description of the above recited “unit”(s) as part of the “learning problem recommendation apparatus 200” but fails to provide any level of detail regarding what causes the recited functions. The published specification discloses no algorithm corresponding to the computer-enabled means-plus-function limitations in the claims. For at least these reasons, the Examiner is unable to reasonably discern what structure/algorithm is required by the above recited “unit”(s). Because of such inadequate corresponding disclosure for § 112(f)/112 6th limitations, each of the noted claim limitations becomes an unbounded purely functional limitation, no limits imposed by structure, material or acts and covers all ways of performing a function – known and unknown. Since § 112(f) or 112 6th has been invoked, and there is no disclosure of corresponding structure/algorithms that performs the claimed functions, therefore, claims 1 and 3-6 and dependents thereof are also rejected under 35 USC 112 (a)/ 35 USC 112 1st paragraph as lacking an adequate written description support and under 35 USC 112 (b)/ 35 USC 112 2nd paragraph as being indefinite for the means-plus-function claim terms "problem candidate list generation unit ", "score distribution determination unit", "learning effect determination unit " and "evaluation information generation unit ".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure/algorithm to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure/algorithm to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Since § 112(f) or 112 6th has been invoked, and there is no disclosure of corresponding structure/algorithms that performs the claimed functions, therefore, claims 1, 5-6 and dependents thereof are also rejected under 35 USC 112 (a)/ 35 USC 112 1st paragraph as lacking an adequate written description support for the recitations of the terms "problem candidate list generation unit ", "score distribution determination unit", "learning effect determination unit " and "evaluation information generation unit ". See MPEP § 2163.03 (VI) (If a specification “fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function” of a means-plus-function claim limitation, the limitation “lacks an adequate written description as required by [35 U.S.C. § 112(a)].”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claims are rendered indefinite because the claims invoke 35 U.S.C. 112(f). Therefore, the claims must be interpreted to cover the corresponding structure, materials, or acts described in the specification as performing each entire claimed function and "equivalents thereof." Without knowing the exact corresponding structure, materials, or acts, the metes and bounds of the claims are unclear and consequently the scope of the claims are unclear.
	The Office has interpreted that the "problem candidate list generation unit ", "score distribution determination unit", "learning effect determination unit " and "evaluation information generation unit " limitations invoke 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, 6th paragraph. However, it is unclear whether the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph because the specification (for example, figure 1 and associated text) does not show any corresponding structure/algorithm. The drawings provides a schematic description of the "problem candidate list generation unit " in claim 1, "score distribution determination unit" in claims 1 and 3-6 and "learning effect determination unit" in claims 1 and 5-6, and  "evaluation information generation unit" in claim 2 but fail to provide any level of detail regarding what causes the recited functions "problem candidate list generation unit ", "score distribution determination unit", "learning effect determination unit " and "evaluation information generation unit" are broad enough to encompass all possible ways of performing these functions.
Additionally, claim 7 recites, in part, “when improvement of the expected scores is high as compared to the current scores, it is determined that the learning effect is high; and when the improvement of the expected scores is low as compared to the current scores, it is determined that the learning effect is low”. The terms “high” and “low” are found to be indefinite in terms of the knowledge in the art.
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).
	In the instant application, the published specification does not provide examples, standards, requirements, or guidance for a skilled artisan for measuring a degree of “high” to determine “when improvement of the expected scores is high” or “low” to determine “when the improvement of the expected scores is low”. The claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim. It is apparent that what may be considered “high” or “low” for a particular person may not necessarily be so for another. Hence, there needs to be a scale reference to enable one of ordinary skill in the art to ascertain the meaning of the “high” and “low” terms. In view of the foregoing, the metes and bounds of the claim cannot be discerned.
	In view of the above rejections under 35 USC § 112(b), claims 1-8 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 9, analyzed as representative claim:
	Step 1: Statutory Category?
	Independent Claim 9 recites “A method of operating a learning problem recommendation system for recommending problems through unification of forms of a score probability distribution, the method comprising:”. Independent Claim 9 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 9/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 7
Revised 2019 Guidance
A method of operating a learning problem recommendation system for recommending problems through unification of forms of a score probability distribution, the method comprising:
A method is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
The learning problem recommendation system is an additional non-abstract limitation.
[a] generating a first problem candidate list to be recommended to a user by combining a preset number of problems
Abstract: generating a first problem candidate list to be recommended to a user by combining a preset number of problems among problems could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[b] among problems stored in a problem database
Storing problems in a database is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance; see also MPEP § 2106.05(g).
The problem database is an additional non-abstract limitation.

[c] predicting a probability distribution of expected scores that the user will receive after the user solves the problems included in the first problem candidate list and
Abstract Idea: predicting a probability distribution of expected scores could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[d] determining a second problem candidate list on the basis of a result of
Abstract Idea: determining a second problem candidate list on the basis of a result could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[e] comparing an extracted value extracted from a graph of the probability distribution of the expected scores to a preset reference value
Abstract Idea: comparing an extracted value extracted from a graph of the probability distribution of the expected scores to a preset reference value could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[f] and predicting a learning effect that the user will have after the user solves the problems included in the first problem candidate list and
Abstract Idea: predicting a learning effect that the user will have after the user solves the problems included in the first problem candidate list could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[g] determining a third problem candidate list on the basis of the learning effect,
Abstract Idea: determining a third problem candidate list on the basis of the learning effect could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[h] wherein a recommended problem list to be recommended to the user is determined by filtering the first problem candidate list, the second problem candidate list, and the third problem candidate list according to a predetermined order
Abstract Idea: by filtering the first problem candidate list, the second problem candidate list, and the third problem candidate list according to a predetermined order could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 9/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a certain method of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), in the mind, and/or using pen and paper. The mere nominal recitation of the additional elements and automation of a manual process does not take the claim out of the certain method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 9/Revised 2019 Guidance Table above, recites the additional limitation of the learning problem recommendation system and problem database at a high level of generality. The originally filed Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 21:… FIG. 7 is a hardware configuration diagram of a computing device that may be implemented as a learning problem recommendation apparatus in a learning problem recommendation system…; ¶ 31: Referring to FIG. 1, a learning problem recommendation system 50 may include a user terminal 100 and a learning problem recommendation apparatus 200.… ; ¶ 36: As shown in FIG. 1, the learning problem recommendation system 50 may include the user terminal 100 and the learning problem recommendation apparatus 200; ¶ 83: a display, of the user terminal 100….a touch screen, of the user terminal 100; ¶ 115: an exemplary computing device that can be implemented as the learning problem recommendation apparatus 200 according to some embodiments of the present invention will be described with reference to FIG. 7; ¶ 116: Referring to FIG. 7, a computing device 800 may include one or more processors 810, a storage 850 for storing a computer program 851, a memory 820 for loading a computer program 851 executed by the processors 810, a bus 830, and a network interface 840. However…those skilled in the art to which the present disclosure pertains may know that other general-purpose components other than the components shown in FIG. 7 may be further included; ¶ 125: the components constituting the user terminal 100 or the learning problem recommendation apparatus 200 may be implemented as modules. The lack of details about the additional element indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The use of the additional limitation of the learning problem recommendation system and problem database, as noted in the Independent Claim 9/Revised 2019 Guidance Table above, to perform the abstract idea is no more than a generic computer implementation of a mental process/method of organizing human activity which is insufficient to take the invention out of the realm of abstract ideas. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of predicting a learning effect by filtering does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of managing innovation challenges. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 9 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided do not add any meaningful limitations to the abstract idea. For example, the limitation “…problems stored in a problem database” simply describes the information stored which does not change the fact that storing data is a basic computer function considered under Berkheimer as “well-understood, routine and conventional”. See MPEP 2106.05(d). Furthermore, the Berkheimer Memorandum, Section III (A)(1) explains that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.” The Specification does not provide additional details about the learning problem recommendation system and problem database that would distinguish the recited components from conventional components, and from generic implementation and as such supports a finding that the operations of the learning problem recommendation system and problem database are well-understood, routine, or conventional, as there is nothing in the Specification to indicate that the operations recited in representative claim 9 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., obtaining, deriving and generating information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer v. HP, Inc., 890 F.3d 1369, 1373 (Fed. Cir. 2018) (Moore, J., concurring) (citations omitted); see also BSG Tech, 899 F.3d at 1291 (“BSG Tech does not argue that other, non-abstract features of the claimed inventions, alone or in combination, are not well understood, routine and conventional database structures and activities. Accordingly, the district court did not err in determining that the asserted claims lack an inventive concept.”). Hence, as per Berkheimer, the claim computer function of stor[ing] problems (Step [b]) represents insignificant extra-solution activity (i.e., data gathering), well-understood, routine, and conventional functions they are claimed in a merely generic manner.
	Taking the claim elements separately, the functions performed by the learning problem recommendation system and problem database are expressed purely in terms of results, devoid of technical/technological implementation details. Steps [b] a represents insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Step [b] recites generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of the claim activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of generating, storing, predicting, determining, comparing, predicting, determining and filtering is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 1:
	Independent claim 1 is a learning problem recommendation system, which falls within the “machine” category of 35 U.S.C. § 101. The training support system comprises a problem database, as in representative claim 9 and elements interpreted under 112(f). Although the published Specification does not show any corresponding structure/algorithm for the recited "problem candidate list generation unit ", "score distribution determination unit", "learning effect determination unit " and "evaluation information generation unit", the analysis continues under the assumption that the elements interpreted under 112(f) are generic computer components that perform the functions claimed. These elements perform steps comparable to those of representative independent claim 9. As a result, independent claim 1 is rejected similarly to representative independent claim 9.
	In regard to the dependent claims:
	Dependent claims 2-8 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. Dependent claims 2-8 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-8 integrates the judicial exception into a practical application. While dependent claims 2-8 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-8 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Examiner's Note
No art rejections are currently provided for the claims.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO
Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715